                                          Case 2:17-cv-02393-MMD-DJA Document 216 Filed 04/17/20 Page 1 of 4



                                      1   GIL GLANCZ
                                          NEVADA BAR NO. 9813
                                      2   SELMAN BREITMAN LLP
                                          3993 Howard Hughes Parkway, Suite 200
                                      3   Las Vegas, NV 89169-0961
                                          Telephone:   702.228.7717
                                      4   Facsimile:   702.228.8824
                                          Email:     gglancz@selmanlaw.com
                                      5
                                          LINDA WENDELL HSU (Pro Hac Vice)
                                      6   CALIFORNIA BAR NO. 162971
                                          PETER W. BLOOM (Pro Hac Vice)
                                      7   CALIFORNIA BAR NO. 313507
                                          SELMAN BREITMAN LLP
                                      8   33 New Montgomery, Sixth Floor
                                          San Francisco, CA 94105
                                      9   Telephone:     415.979.0400
                                          Facsimile:     415.979.2099
                                     10   Email:         lhsu@selmanlaw.com
                                                         pbloom@selmanlaw.com
                                     11
    LLP




                                          Attorneys for Defendant/Cross-Claimant
                                     12   NAUTILUS INSURANCE COMPANY
Selman Breitman
                  ATTORNEYS AT LAW




                                     13
                                                                        UNITED STATES DISTRICT COURT
                                     14
                                                                               DISTRICT OF NEVADA
                                     15

                                     16   ROBERT "SONNY" WOOD, an individual;               Case No. 2:17-CV-02393-MMD-DJA
                                          ACCESS MEDICAL, LLC, a Delaware limited
                                     17   liability company,
                                                                                            STIPULATION AND [PROPOSED] ORDER
                                     18                  Plaintiffs,                        FOR EXTENSION (FOURTH REQUEST) OF
                                                                                            DEADLINES TO MOVE FOR FEES AND
                                     19          v.                                         COSTS FROM NAUTILUS'S DISCOVERY
                                                                                            MOTIONS HEARD ON FEBRUARY 20, 2020
                                     20   NAUTILUS INSURANCE GROUP, a
                                          Delaware limited liability company, et al.,
                                     21
                                                         Defendant.
                                     22

                                     23   NAUTILUS INSURANCE COMPANY,

                                     24              Cross-Claimant,
                                                  v.
                                     25   ROBERT "SONNY" WOOD; ACCESS
                                          MEDICAL, LLC; FLOURNOY
                                     26   MANAGEMENT, LLC AND ROES 1-10,
                                          inclusive,
                                     27
                                                         Counter-Defendants.
                                     28
                                                                                        1
3892 42806 4810-8891-5642 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 216 Filed 04/17/20 Page 2 of 4



                                      1            The parties hereto, by and through their undersigned counsel, stipulate for an extension of

                                      2   the deadline associated with Defendant Nautilus Insurance Company's ("Nautilus's") Request for

                                      3   Sanctions arising out of its Motion to Quash the Subpoena to the Cutler Law Firm, ECF No. 168

                                      4   and its Motion for a Protective Order, ECF No. 184 (collectively "the Motions").

                                      5            In the hearing on the Motions on February 20, the Court permitted Nautilus to file a motion

                                      6   to recover fees and costs related to the Motions within 14 days. The Court also required that the

                                      7   parties meet and confer on the fees and costs issue and amounts prior to Nautilus filing the motion.

                                      8            The parties are making progress in the meet and confer process, but have not yet reached

                                      9   an agreement or an impasse. However, because of some last-minute delays relating to the

                                     10   COVID-19 virus, the parties have been unable to complete their meet and confer. In light of that,

                                     11   and due to the current ongoing meet and confer communications, the parties request that the Court
    LLP




                                     12   order:
Selman Breitman
                  ATTORNEYS AT LAW




                                     13            1. Nautilus's motion for fees and costs, if necessary, is currently due on April 16, 2020

                                     14               but that deadline is continued to April 30, 2020.

                                     15            2. Access and Wood's opposition, if necessary, is currently due on April 30, 2020, but

                                     16               that deadline is continued to May 14, 2020.

                                     17            3. Nautilus's reply, if any, is currently due May 7, 2020 but that deadline is continued to

                                     18               May 14, 2020.

                                     19

                                     20

                                     21

                                     22   ///

                                     23

                                     24   ///

                                     25

                                     26   ///

                                     27

                                     28   ///
                                                                                             2
3892 42806 4810-8891-5642 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 216 Filed 04/17/20 Page 3 of 4



                                      1   IT IS SO STIPULATED.

                                      2

                                      3   DATED: April 16, 2020         SELMAN BREITMAN LLP
                                      4

                                      5                                 By:     /s/ Linda Wendell Hsu
                                                                                  GIL GLANCZ
                                      6                                           NEVADA BAR NO. 9813
                                                                                  LINDA WENDELL HSU (Pro Hac Vice)
                                      7                                           CALIFORNIA BAR NO. 162971
                                                                                  PETER W. BLOOM (Pro Hac Vice)
                                      8                                           CALIFORNIA BAR NO. 313507
                                                                                  3993 Howard Hughes Parkway, Suite 200
                                      9                                           Las Vegas, NV 89169-0961
                                                                                  Phone: 415.979.2024
                                     10                                           Facsimile: 702.228.8824
                                                                                  Attorneys for Defendant/Cross-Claimant
                                     11
    LLP




                                                                                  NAUTILUS INSURANCE COMPANY
                                     12
Selman Breitman




                                          DATED: April 16, 2020          KRAVITZ, SCHNITZER & JOHNSON, CHTD
                  ATTORNEYS AT LAW




                                     13

                                     14
                                                                         By:      /s/ Jordan P. Schnitzer________
                                     15                                           JORDAN P. SCHNITZER
                                                                                  NEVADA BAR NO. 10744
                                     16                                           THE SCHNITZER LAW FIRM
                                                                                  9205 W. Russell Road, Suite 240
                                     17                                           Las Vegas, NV 89148
                                                                                  Phone: (702) 960-4050
                                     18                                           Facsimile: (702) 960-4092
                                                                                  Attorneys for Defendants ACCESS MEDICAL,
                                     19                                           LLC and ROBERT CLARK WOOD, II
                                     20

                                     21
                                                IT IS SO ORDERED:
                                     22

                                     23

                                     24           April 17, 2020
                                          Dated: __________________            ____________________________________
                                                                               Magistrate Judge Daniel J. Albregts
                                     25

                                     26

                                     27

                                     28
                                                                                  3
3892 42806 4810-8891-5642 .v1
                                          Case 2:17-cv-02393-MMD-DJA Document 216 Filed 04/17/20 Page 4 of 4



                                      1                                      CERTIFICATE OF SERVICE

                                      2

                                      3           I hereby certify that I am an employee of SELMAN BREITMAN LLP and, pursuant to

                                      4   Local Rule 5.1, service of the foregoing STIPULATION AND [PROPOSED] ORDER FOR

                                      5   EXTENSION (FOURTH REQUEST) OF DEADLINES TO MOVE FOR FEES AND

                                      6   COSTS FROM NAUTILUS'S DISCOVERY MOTIONS HEARD ON FEBRUARY 20, 2020

                                      7   on this 16th day of April, 2020, via the Court's CM/ECF electronic filing system addressed to all

                                      8   parties on the e-service list, as follows:

                                      9
                                          Martin Kravitz                                     Jordan P. Schnitzer
                                     10   L. Renee Green                                     THE SCHNITZER LAW FIRM
                                          KRAVITZ, SCHNITZER & JOHNSON                       9205 W. Russell Road, Suite 240
                                     11
    LLP




                                          8985 s. Eastern Ave, Ste.200                       Las Vegas, NV 89148
                                          Las Vegas, NV 89123                                Phone: (702) 960-4050
                                     12   Phone: (702) 362-6666                              Facsimile: (702) 960-4092
Selman Breitman




                                          Facsimile: (702 362-2203                           Email: Jordan@theschnitzerlawfirm.com
                  ATTORNEYS AT LAW




                                     13   Email: mkravitz@ksjattorneys.com
                                                 rgreen@ksjattorneys.com                     Attorneys for Plaintiffs ROBERT "SONNY"
                                     14                                                      WOOD and ACCESS MEDICAL, LLC
                                          Attorneys for Plaintiffs ROBERT "SONNY"
                                     15   WOOD and ACCESS MEDICAL, LLC
                                     16

                                     17

                                     18
                                                                                                      /s/ Pamela Smith
                                     19                                                                 PAMELA SMITH
                                                                                               An Employee of Selman Breitman LLP
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                         4
3892 42806 4810-8891-5642 .v1
